606 F.2d 822
In re Earl CHRISTIAN, Petitioner.
No. 79-1542.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 25, 1979.Decided Oct. 5, 1979.

Arnold T. Phillips, Jr., Clayton, Mo., for petitioner.
William Kanter and Linda Jan S. Pack, Attys., Dept. of Justice, Civ. Div., App. Staff, Washington, D. C., for respondents.
Before HEANEY, STEPHENSON and HENLEY, Circuit Judges.
PER CURIAM.


1
Petitioner, a Civil Service employee, was fired on July 7, 1978.  On July 8, 1978, he commenced an administrative proceeding (hereinafter the administrative appeal) to review that action.  The instant petition for a writ of mandamus is to compel a decision in the administrative appeal pending since July 8, 1978.


2
Because the administrative appeal was pending at the time the 1978 Service Reform Act became effective, January 11, 1979, review of the administrative appeal in the instant case would be in the federal district court rather than this Court.  See S.Rep.No. 95-969, 95th Cong., 2d Sess. 63, Reprinted in (1978) U.S. Code Cong. & Admin. News 2723, 2785.  Since the petitioner has neither cited authority nor otherwise shown why he first sought relief from this Court, it would be inappropriate for us to grant the writ.  Moreover, since the petition was filed, an appropriate government agency has heard and decided the petitioner's case.  The issue raised in this proceeding is moot.1  The writ is denied.


3
It is so ordered.



1
 In addition, part of the petitioner's claim is racial discrimination.  Thus, it appears he could bring suit at this time in federal district court for failure of the government agencies to take action on the complaint within 180 days, pursuant to 42 U.S.C. § 2000e-16(c).  Since he thereby has an adequate remedy at law, issuance of writ would be inappropriate